Honorable George W. Cox
State Health Officer
Board of Health
Austin, Texas
Dear Sir:                 Opinion No. 0-7083
                          Re: Registration of veterinary pro-
                               ducts under the Texas Livestock
                               Remedy Act.
           Your request for opinion on the above matter reads
in part as follows:
           "We would like to submit our request to you
    for a formal ruling onthe following question:
            The Miller Veterinary Supply Company, Fort
            Worth, Texas, who is the distributor for
            several manufacturers engaged in the manu-
            facture and sale of veterinary products, has
            applied for a blanket registration under
            Senate Bill No. 75, known as the Texas Live-
            stock Remedy Act, Can a distributor distri-
            buting veterinary products under the manufa~c-
            turer's label make such a blanket registra-
            tion or is it the responsibility of the indi-
            vidual manufacturers to register their pro-
            ducts direct according to the requirements of
            the Texas Livestock Remedy Act?"
           Section 4 of Senate Bill No. 75 (Article 192-1, Ver-
non) reads as follows:
           "(a) Any person may make application for the
    registration of a livestock remedy by filing with the
    State Health Officer on forms furnished by him, a
    sworn statement with respect thereto setting forth:
           "(1) The name and principal address of the
    manufacturer or person responsible for placing such
    livestock remedy on the market:
           "(2) The name, brand or trademark under which
    the livestock remedy is to be sold;
Honorable George W. Cox, page 2         0-7083


             “(3)  The minimum net contents of the package,
    lot or parcel of such livestock remedy (stated by
    weight in the case of solids and by volume in the case
    0f liquids,   and by both count and weight or volume
    per dose in the case of d~osageforms);
           "(4) The English name of each active ingred-
    ient, except in the case of livestock remedies for
    insecticidal use, the name and percentage of each
    active ingredient together with the total percentage
    of~inert ingredients or the name and percentage ~of
    each inert ingredient or the words "active ingred-
    ients lOO$' when the article consists of ingredients
    all of which will prevent, destroy, repel or mitigate
    insects or parasites;
           “(5)  The percentage of diluent filler or in-
    ert ingredient;
           “(6)  If present, the name and quantity or
    proportion of all anthelmintic drugs, alcohol,
    strychnine, arsenic, lead, mercury, chloroform, or
    any derivative or preparation of such substances;
           “(7)  If present, the minimum percentages of
   phosphorus (P) and iodine (i) and the maximum per-
   centages of calcium (Ca) and salt (NaCl);
          “(8) ~If present, the quantity of vitamin A in
   U.S.P. units, vitamin D for poultry in A.O.A.C. chick
   units, vitamin D. for other animals in U.S.P. units,
   and all other vitamins in milligrams or micrograms
   per gram, ounce or pound, in the case of solids and
   ;;;u~;;liliter, fluid ounce, or'pint in the case of
          , or per count in the case of dosage forms;
           "(b) A label or specimen of labeling for any
    livestodk remedy shall accompany each application for
    registration, and when requested by the State Health
    Officer a representative and true sample or specimen
    of each livestock remedy to be registered.
           "(c) If the State Health Officer after exami-
    nation and investigation finds the application and
    labeling comply with the requirements of this Act, a
    certificate of registration shall be issued the appli-
    Cant on payment of a registration fee as hereinafter
    provided. All such certificates shall be issued for
    a perloclnot exceeding one year, expiring on December
    3ls.tof each year. No certificate shall be construed
Honorable George W. Cox, page 3


   as a recommendation or endorsement of the livestock
   remedy registered.

          "(d) The provisions of this section shall
   not apply to a livestock remedy intended solely for
   investigational, experimental or laboratory use by
   qualified persons, provided the article is plainly
   labeled 'For Investigational Use Only'.

          "(e) Nothing In this Act shall apply to any
   product registered with the Commissioner of Agrlcul-
   ture under the provisions of Chapter 98, Acts of the
   Regular Session of the 48th  Legislature."
          Section 5 of said Act reads as follows:
          "To provide for the costs of enforcement of
   this Act: (a) The State Health Officer shall, prior
   to the issuance of an original certificate of regis-
   tration for any livestock remedy, collect from the
   applicant therefora registration fee of not more than
   Ten Dollars ($10.00) for each separate and distinct
   article registered; or a blanket fee of not more than
   One Hundred Dollars ($100.00) of any manufacturer or
   person registering ten or more products: Provided,
   that for a period of six months or less the original
   registration fees above mentioned shall be halved; and,
   provided further, that when a livestock remedy has been
   registered and the registration fee paid by the manu-
   facturer or distributor, no other person shall be re-
   quired to pay such fee.
          "(b) Registration of any livestock remedy may
   be continued in force and effect upon the payment of
   an annual renewal fee of not more than Ten Dollars
   ($10.00) for each separate and distinct product regis-
   tered; or a blanket renewal fee of not more than One
   Hundred Dollars ($100.00) of any manufacturer or per-
   son registering ten or more products. Provided, that
   such re-registration must be applied for and all re-
   newal fees paid on or before January 31st of each year.
          "(c) In the event the registration fees above
   set forth provide more revenue than necessary for the
   enforcement of this Act, the State Health Officer is
   hereby authorized and directed to reduce such fees by
   regulation, or by regulation to increase such fees if
   deemed necessary, but not in excess of the fees speci-
   fied In sub-sections (a) and (b) hereof.
Honorable George W. Cox, page 4            0-7083



           "(a) Any retailer of livestock remedies who
    has bought a supply of such remedies at a time when
    such articles were duly registered shall be allowed
    to sell or otherwise dispose of the same without re-
    registering such articles."
           Section 15 of said Act, being the emergency clause,
reads in part as follows:
           "The fact that there is now no adequate law
    regulating the manufacture and sale of livestock reme-
    dies in Texas, and the further fact that the livestock
    producers of Texas need uniform guarantee and assurance
    that the products which are offered to them for sale
    and which they purchase to administer to their live-
    stock meet the respective purposes for which each is
    supposed to be used, . . . creates an emergency. . .'
           We are unable to find anything In the Act which
would require the individual manufacturer to register its own
products. Section 4 authorizes "any person" to make applica.tion
for the registration of a remedy, not "any manufacturer". How-
ever, it is clear that the information required by said Section
4 to be sworn to can be given only by one who has personal
knowledge of the ingredients of the particular remedy. Hearsay
statements of such contents, such as could be gained from a
reading of the label of the package, are of no probative value
and will not suffice. Such heresay statements would be no as-
surance to the livestock producer who might purchase the remedy
that the product is what it Is represented to be.
                                    Yours very truly
                                  ATTORNEY GENERAL OF TEXAS


                                   By s/Arthur L. Roller
                                        Arthur L. Moller
                                        Assistant
ALM:ms:wc
APPROVED FEB 23, 1946
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
This Opinion Considered And Approved In Limited Conference